USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 1 of 15


                         UNITED STATES DISTRICT COURT
                         NORTHERN DISTRICT OF INDIANA
                        HAMMOND DIVISION AT LAFAYETTE


ESTATE OF IRA BROCKMAN, BY AND           Cause No.:
THROUGH ITS ADMINISTRATRIX,
DENISE BROCKMAN KISER
203 FAIRVIEW AVENUE                      PLAINTIFFS’ COMPLAINT
TAYLOR MILL, KENTUCKY 41015              FOR WRONGFUL DEATH
                                         AND MONETARY DAMAGES
AND

RUTH L. BROCKMAN                         JURY TRIAL DEMANDED
203 FAIRVIEW AVENUE
TAYLOR MILL, KENTUCKY 41015

                  Plaintiffs,

-vs.-

LTI TRUCKING
1028 EAGLE PARK ROAD
MADISON, ILLINOIS 62060
Please Serve:
SCW Registered Agent, Inc.
515 St. Louis Street, Suite 203
Edwardsville, Illinois 62025

AND

TODDRICK FAIRLEY
299 TWIN CREEK ROAD
LUCEDALE, MISSISSIPPI 39452

AND

LTI TRUCKING SERVICES, INC.
411 NORTH 10th STREET, SUITE 500
ST. LOUIS, MISSOURI 63101
Please Serve:
SCWHRA, Inc.
8909 Ladue Road
St. Louis, Missouri 63124




                                                                  Page 1 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 2 of 15


AND

THE CINCINNATI INSURANCE COMPANY
6200 SOUTH GILMORE ROAD
FAIRFIELD, OHIO 45014-5141
Please Serve:
The Cincinnati Insurance Company
c/o Steven Johnston, Chief Executive Officer
P.O. Box 145496
Cincinnati, Ohio 45250

                     Defendants.

       Now Come Plaintiffs, the Estate of Ira Brockman, by and through its Administratrix,

Denise Brockman Kiser, and Ruth L. Brockman, Ira Brockman’s widow, individually, by and

through counsel, and respectfully state their Complaint against the named Defendants as follows:

                                       I. THE PARTIES

       1.    Plaintiff the Estate of Ira Brockman, by and through its Administratrix, Denise

Brockman Kiser, a surviving daughter of the Plaintiff’s decedent, Ira Brockman, brings this

action in her representative capacity as Administratrix of the Estate of Ira Brockman.

       2. Plaintiff Denise Brockman Kiser was duly appointed as Administratrix of the Estate

of Ira Brockman, on October 2nd, 2019, in Case No. 19-P-745, Order Appointing Fiduciary,

issued by the Kenton County District Court, Kenton County, Kentucky.

       3. Plaintiff Ruth L. Brockman, the surviving spouse of the Plaintiff’s decedent, Ira

Brockman, brings claims for loss of consortium against the Defendants Toddrick Fairley, LTI

Trucking and LTI Trucking Services, Inc.

       4.   Defendant LTI Trucking, has its principal place of business located at 1028 Eagle

Park Road, in Madison, Illinois 62060, and was the owner of the 2016 Volvo VNL commercial

tractor-trailer being operated by Defendant Toddrick Fairley at the time of subject fatal motor

vehicle collision.

                                                                                     Page 2 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 3 of 15


        5. Defendant Toddrick Fairley resides at 299 Twin Creek Road in Lucedale, Mississippi

39452 and has so resided at all relevant times herein. Defendant Toddrick Fairley was the

careless and inattentive operator of a 2016 Volvo VNL commercial tractor-trailer, which resulted

in the multiple vehicle collision, which caused the severe and fatal injuries sustained by Ira

Brockman.

        6. Defendant LTI Trucking Services, Inc. is a common carrier, with its principal place of

business located at 411 North 10th Street, Suite 500, in St. Louis, Missouri         63101, which

employed the Defendant Toddrick Fairley, during the time of the subject fatal multiple vehicle

collision.

        7.    Defendant Cincinnati Insurance Company, a foreign insurance company, with its

principal place of business in Ohio, issued a policy of insurance to a Kentucky-domiciled

corporation, J.A.B.’s Truck-Air Corp. The subject policy was assigned, Policy Number EPP 035

30 34 / EBA 035 30 34. Further, the principal place of business of J.A.B.’s Truck-Air Corp. is

located at 1512 Distribution Drive, in Burlington, Boone County, Kentucky 41005-9594.

                               II. JURISDICTION AND VENUE

        8.     Jurisdiction is properly invoked as this Court has jurisdiction over wrongful death,

survival, loss of consortium and bodily injury claims, in which the traffic collision occurred

within this district, and there is diversity of citizenship among the Plaintiffs and the Defendants

and the amount in controversy exceeds $75,000.00, exclusive of interest and costs.

        9.    The Indiana Wrongful Death Statute provides a cause of action when the death of

one is caused by the wrongful act or omission of another.

        10.   Currently there is a Declaratory Judgment Action captioned the Estate of Ira

Brockman v. The Cincinnati Insurance Company, Case Number: 21-CI-00103, pending before



                                                                                      Page 3 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 4 of 15


the Kenton Circuit Court, Kenton County, Kentucky, to determine the rights and responsibilities

of the Cincinnati Insurance Company and its Plaintiffs with respect to underinsured motorists

coverage.

                                 III. FACTUAL ALLEGATIONS

         11. The Plaintiffs restate and incorporate by reference the allegations contained in

Paragraphs One through Eleven (1-10) of this Complaint, with the same force and effect, as

though fully rewritten herein.

        12. On or about September 12, 2019 at approximately 9:15 A.M., at or near Milepost

160, on Interstate 65 at or near, Clinton County, Washington Township, City of Colfax, Indiana,

Plaintiff’s decedent, Ira Brockman was lawfully operating a 2016 Ford Transit Van, and was

slowing down due to a traffic backup.

        13. On or about September 12, 2019 at approximately 9:15 A.M., at or near Milepost

160, on Interstate 65, Defendant Toddrick Fairley was operating a Volvo VNL commercial semi

tractor-trailer. Defendant Toddrick Fairley was traveling in the right lane and did not slow down

for the traffic.

        14. As a result of the careless, inattentive and reckless operation of the commercial

tractor-trailer, Defendant Toddrick Fairley first collided with a Subaru being operated by

Timothy Fagley, causing property damage and personal injuries to Mr. Fagley and his passenger.

        15. The Fagley vehicle was shoved off the roadway due to the collision. Defendant

Toddrick Fairley continued on striking the trailer of a Kenworth T8 Series, conventional cab

commercial tractor-trailer, being operated by Plaintiff, Karana Wallace. The trailer spun around

exposing the cab of the Wallace vehicle.




                                                                                    Page 4 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 5 of 15


       16.   The force of the collision caused the Wallace commercial tractor trailer to strike the

rear of the 2016 Ford Transit Van being operated by Plaintiff’s decedent, Ira Brockman.        The

force of the collision caused the Brockman vehicle to collide with a 2009 Volvo VNL

conventional cab, commercial tractor-trailer being operated by Lucica Cimpean.

       17. The force of the collision then caused the Brockman vehicle to strike the trailer of a

PTRB 379 conventional cab, commercial tractor-trailer, being operated by Jesus Alomo, causing

substantial front-end damage to the Brockman vehicle.

       18. At some point, during the collision, the airbags deployed in the Brockman vehicle.

       19. As a direct and proximate result of the careless, inattentive and reckless operation of

a commercial tractor trailer by Defendant Toddrick Fairley, Ira Brockman suffered serious,

permanent and fatal injuries. Mr. Brockman survived for a period of time and then succumbed to

his injuries at the scene of the multiple vehicle collision caused by Defendant Fairley.

       20.   Defendant Toddrick Fairley was acting within the course and scope of his agency

and/or employment and in furtherance of the business interest of the Defendant LTI Trucking

Services, Inc. and/or Defendant LTI Trucking during all relevant times herein.

       21. Defendant Toddrick Fairley was the agent, servant and/or employee, acting within

the course and scope of his agency and/or employment and in furtherance of the Defendants’

business interests, with Defendants LTI Trucking and/or LTI Trucking Services, Inc. at the time

of the subject multiple vehicle, fatal trucking accident.

       22.    As a direct and proximate result of the negligence and/or gross negligence of the

Defendant Toddrick Fairley, Plaintiff’s decedent Ira Brockman suffered severe and fatal injuries.




                                                                                       Page 5 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 6 of 15


                              COUNT I: WRONGFUL DEATH

        23.    Plaintiffs restate and incorporate by reference the allegations contained in

Paragraphs One through Twenty-two (1-22), with the same force and effect, as though fully

rewritten herein.

        25.    Defendant Toddrick Fairley owed the Plaintiff’s decedent, Ira Brockman and the

other motorists, to operate his commercial vehicle with reasonable care.

       26.    Defendant Toddrick Fairley operated the tractor-trailer in a careless, reckless and

negligent manner, in that he (1) failed to use reasonable care, (2) failed to maintain reasonable

control of the vehicle, and (3) failed to pay reasonable attention to the traffic conditions on the

roadway.

       27. Defendants LTI Trucking and LTI Trucking Services, Inc. are liable to the Plaintiffs,

due to the careless, reckless and negligent misconduct of the Defendant, Toddrick Fairley, whose

negligence is imputed to Defendants, LTI Trucking and LTI Trucking Services, Inc. under the

doctrine of respondeat superior and under agency law principles.

       28. Further, Defendants LTI Trucking and LTI Trucking Services, Inc., failed to properly

train and/or supervise Defendant Toddrick Fairley and/or were otherwise careless, reckless and

negligent.

       29. Plaintiffs’ decedent, Ira Brockman sustained fatal injuries as a direct and proximate

result of the carelessness, recklessness, and negligence of the Defendants, Toddrick Fairley, LTI

Trucking and LTI Trucking Services, Inc.

       30.    As a direct and proximate result of the tortious conduct of the Defendants Toddrick

Fairley, LTI Trucking and LTI Trucking Services, Inc., the Plaintiffs are entitled to

compensation for this wrongful death claim, including, inter alia., damages for funeral expenses,



                                                                                      Page 6 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 7 of 15


medical expenses, future wage loss, loss of future earning capacity, loss of companionship, loss

of care, loss of consortium, loss of assistance, loss of enjoyment of life and for severe mental

anguish caused by the death.

          31 As a direct and proximate result of the tortious conduct of the Defendants Toddrick

Fairley, LTI Trucking and LTI Trucking Services, Inc., the Plaintiffs have suffered damages by

reason of the wrongful death in an amount, yet to be determined, but in any event in excess of

the jurisdictional amount of Seventy-five thousand ($75, 000.00) dollars.

          32.   The Plaintiffs are entitled to recover damages, inter alia., for the loss of support,

from the reasonably expected earning capacity of the decedent; loss of services of the decedent;

loss of the society of the decedent, companionship, consortium and care; loss of prospective

inheritance to the decedent’s heirs; and for mental anguish, and the costs of administration of the

Estate.

          33.    The Plaintiffs are entitled to judgment against Defendants, Toddrick Fairley, LTI

Trucking and LTI Trucking Services, Inc., in an amount yet to be determined, but in excess of

Seventy-five thousand ($75, 000.00) Dollars as and for compensatory damages.

          34.    The Plaintiffs are entitled to judgment against Defendants, Toddrick Fairley, LTI

Trucking and LTI Trucking Services, Inc., in an amount yet to be determined, but in excess of

Seventy-five thousand ($75, 000.00) dollars.

                COUNT II: SURVIVAL CLAIM – Burns Ind. Code Ann. § 34-9-3-4

          35. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs

One through Thirty-four (1-34), with the same force and effect, as though fully rewritten herein.

          36.     As a direct and proximate of the negligence and/or gross negligence of the

Defendants, Toddrick Fairley, LTI Trucking, and/or LTI Trucking Services, Inc., Plaintiffs are



                                                                                        Page 7 of 15
  USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 8 of 15


 entitled to recover damages for pain and mental suffering incurred by the decedent, prior to his

 succumbing to the severe and fatal injuries at the scene of the subject multiple vehicle collision.

                          COUNT III: NEGLIGENT ENTRUSTMENT

         37. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs

One through Thirty-six (1-36), with the same force and effect, as if fully rewritten herein.

         38. At the time of this fatal trucking accident, Defendants LTI Trucking and LTI

Trucking Services, Inc. had permitted and consented to the operation of the 2016 Volvo VNL

conventional cab, commercial tractor-trailer, by Defendant Toddrick Fairley, whom the

Defendants LTI Trucking and LTI Trucking Services, Inc. knew or should have known, was a

careless, incompetent and reckless driver, who was likely to cause injuries to others lawfully using

the roadway.

         39.    Defendants LTI Trucking and LTI Trucking Services, Inc. were negligent, in

authorizing the commercial tractor-trailer and their freight, to be driven by an employee and/or

agent, whom they knew or should have known would drive the tractor-trailer in a negligent or

incompetent fashion.

         40.   Defendant Toddrick Fairley operated the tractor-trailer in a careless, reckless and

 negligent manner, in that he (1) failed to use reasonable care, (2) failed to maintain reasonable

 control of the vehicle, and (3) failed to pay reasonable attention to the traffic conditions on the

 roadway.

         41. Defendants LTI Trucking and LTI Trucking Services, Inc. are liable to the Plaintiffs,

 for the negligent entrustment of the commercial tractor-trailer to Defendant Toddrick Fairley.

         42. Further, Defendants LTI Trucking and LTI Trucking Services, Inc. are liable to the

 Plaintiffs, due to the careless, reckless and negligent misconduct of the Defendant, Toddrick



                                                                                        Page 8 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 9 of 15


Fairley, whose negligence is imputed to Defendants, LTI Trucking and LTI Trucking Services,

Inc. under the doctrine of respondeat superior and under Indiana agency law.

       43. Plaintiffs’ decedent, Ira Brockman sustained fatal injuries as a direct and proximate

result of the carelessness, recklessness, and negligence of the Defendants, Toddrick Fairley, LTI

Trucking and LTI Trucking Services, Inc.

       44.   As a direct and proximate result of the tortious conduct of the Defendants Toddrick

Fairley, LTI Trucking and LTI Trucking Services, Inc., the Plaintiffs are entitled to

compensation for this wrongful death claim, including, inter alia., damages for funeral expenses,

medical expenses, future wage loss, loss of future earning capacity, loss of companionship, loss

of care, loss of consortium, loss of assistance, the costs of the administration of the Estate, and

loss of enjoyment of life and for severe mental anguish caused by the death.

        45. As a direct and proximate result of the tortious conduct of the Defendants Toddrick

Fairley, LTI Trucking and LTI Trucking Services, Inc., Plaintiffs have suffered damages by

reason of the wrongful death in an amount, yet to be determined, but in any event in excess of

the jurisdictional amount of Seventy-five thousand ($75, 000.00) dollars.

       46.   The Plaintiffs are entitled to recover damages, inter alia., for the loss of support,

from the reasonably expected earning capacity of the decedent; loss of services of the decedent;

loss of the society of the decedent, the costs of the administration of the Estate, companionship,

consortium and care; loss of prospective inheritance to the decedent’s heirs; and for mental

anguish.

       47. The Plaintiffs are entitled to judgment against Defendants, Toddrick Fairley, LTI

Trucking and LTI Trucking Services, Inc., in an amount yet to be determined, but in excess of

Seventy-five thousand ($75, 000.00) Dollars as and for compensatory damages.



                                                                                         Page 9 of 15
 USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 10 of 15


                               COUNT IV: NEGLIGENT HIRING

            48. The Plaintiffs restate and incorporate by reference the allegations contained in

Paragraphs One through Forty-seven (1-47), with the same force and effect, as if fully rewritten

herein.

          49.     At the time of this fatal trucking accident, Defendant LT Trucking had hired, by

and through a contract carrier agreement, and/or broker agreement and/or lease agreement,

Defendant LTI Trucking Services, Inc., to transport freight in interstate commerce.

          50.    Defendant LTI Trucking and/or Defendant LTI Trucking Services, Inc.             had

negligently hired Defendant Toddrick Fairley, whom the Defendants knew or should have known,

was a careless, incompetent and reckless driver, who was likely to cause injuries to others lawfully

using the roadway.

          51. As a direct and proximate result of the careless, inattentive and reckless operation of

 a commercial tractor trailer by Defendant Toddrick Fairley, Plaintiff’s decedent, Ira Brockman

 suffered serious, permanent and fatal injuries. Mr. Brockman survived for a period of time and

 then succumbed to his injuries at the scene of the multiple vehicle collision, caused by Defendant

 Fairley.

          52.   Defendant Toddrick Fairley was acting within the course and scope of his agency

 and/or employment and in furtherance of the business interest of the Defendant LTI Trucking

 Services, Inc. and/or Defendant LTI Trucking during all relevant times herein. Said Defendants

 LTI Trucking and/or LTI Trucking Services, Inc. had negligently hired Defendant Toddrick

 Fairley.




                                                                                       Page 10 of 15
 USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 11 of 15


          53.   As a direct and proximate result of the negligent and/or grossly negligent hiring of

 the Defendant Toddrick Fairley by the Defendant LTI Trucking and/or LTI Trucking Services,

 Inc., Plaintiff’s decedent Ira Brockman suffered severe and fatal injuries.

          54.   The Plaintiffs are entitled to judgment against Defendants, Toddrick Fairley, LTI

 Trucking and LTI Trucking Services, Inc., in an amount yet to be determined, but in excess of

 Seventy-five thousand ($75, 000.00) Dollars as and for compensatory damages.

                              COUNT V: NEGLIGENT TRAINING

          55.   The Plaintiffs restate and incorporate by reference the allegations contained in

Paragraphs One through Fifty-four (1- 54), with the same force and effect, as if fully rewritten

herein.

          56.    At the time of this fatal trucking accident, Defendant LT Trucking had hired, by

and through a contract carrier agreement, and/or broker agreement and/or lease agreement,

Defendant LTI Trucking Services, Inc., to transport freight in interstate commerce.

          57. Defendant LTI Trucking and/or Defendant LTI Trucking Services, Inc. negligently

failed to train, Defendant Toddrick Fairley, whom the Defendants knew or should have known,

was a careless, incompetent and reckless driver, who was likely to cause injuries to others lawfully

using the roadway.

          58. As a direct and proximate result of the careless, inattentive and reckless operation of

 a commercial tractor trailer by Defendant Toddrick Fairley, Plaintiffs’ decedent, Ira Brockman

 suffered serious, permanent and fatal injuries. Mr. Brockman survived for a period of time and

 then succumbed to his injuries at the scene of the multiple vehicle collision, caused by Defendant

 Fairley.




                                                                                       Page 11 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 12 of 15


       59. Defendant Toddrick Fairley was acting within the course and scope of his agency

and/or employment and in furtherance of the business interest of the Defendant LTI Trucking

Services, Inc. and/or Defendant LTI Trucking during all relevant times herein. Said Defendants

LTI Trucking and/or LTI Trucking Services, Inc. had negligently hired Defendant Toddrick

Fairley.

       60.    As a direct and proximate result of the negligent and/or grossly negligent hiring of

the Defendant Toddrick Fairley by the Defendant LTI Trucking and/or LTI Trucking Services,

Inc., Plaintiff’s decedent Ira Brockman suffered severe and fatal injuries.

       61.   Accordingly, Plaintiffs are entitled to judgment against Defendants, Toddrick

Fairley, LTI Trucking and LTI Trucking Services, Inc., in an amount yet to be determined, but in

excess of Seventy-five thousand ($75,000.00) Dollars as and for compensatory damages.

                            COUNT VI: LOSS OF CONSORTIUM

       62. Plaintiffs restate and incorporate by reference the allegations contained in Paragraphs

One through Sixty-one (1-61), with the same force and effect, as though fully rewritten herein.

       63. Prior to the events of September 12th, 2019, Plaintiff Ruth L. Brockman, the wife of

Ira Brockman, enjoyed the society, companionship and services of her husband, Ira Brockman.

       64. As a direct and proximate result of the negligence and/or gross negligence of each of

the Defendants Toddrick Fairley, LTI Trucking and LTI Trucking Services, Inc., Plaintiff Ruth

L. Brockman suffered the loss of consortium, society and companionship provided by Ira

Brockman.

       65.    Accordingly, Plaintiffs are entitled to judgment against Defendants, Toddrick

Fairley, LTI Trucking and LTI Trucking Services, Inc., in an amount yet to be determined, but in

excess of Seventy-five thousand ($75, 000.00) Dollars as and for compensatory damages.



                                                                                    Page 12 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 13 of 15


                    COUNT VII: UNDERINSURED MOTORISTS CLAIM

        66.     Plaintiffs restate and incorporate by reference the allegations contained in

Paragraphs One through Sixty-five (1-65), with the same force and effect, as though fully

rewritten herein.

        67.   The 2016 FORD TRANSIT S/N 1FTYR2CG6GKA67374, which was being

lawfully operated by Ira Brockman, was a covered automobile under the Cincinnati Insurance

Company policy providing for underinsured motorists (“UIM”) benefits. Under the terms of the

subject insurance policy, Plaintiffs’ decedent, Ira Brockman was an “insured” who was

“occupying” a covered “auto” at the time he sustained severe and fatal injuries.

        68. Plaintiff was injured by, and ultimately died, as a result of the actions of an

underinsured-motorist within the meaning of the Cincinnati Insurance Company policy and is

entitled to all benefits thereunder.

        69. Currently a declaratory judgment action is pending in Kentucky State Court, Kenton

County Circuit Court, Case Number 21-CI-00103, to determine the respective rights and

responsibilities of Cincinnati Insurance Company and Plaintiffs with respect to the underinsured

motorists coverage.

        70. Accordingly, Plaintiffs are entitled to the benefits of the policy and seek the limits for

the UIM, under the subject Cincinnati Insurance Company policy, as all of the requirements for

UIM coverage have been met, which include the following:

                1. Ira Brockman sustained severe and fatal injuries arising out of the use of a

                covered vehicle;

                2. The Estate of Ira Brockman is “legally entitled” to recover damages from the

                tortfeasor in the underlying motor vehicle accident;



                                                                                       Page 13 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 14 of 15


              3. The At Fault Driver, Toddrick Fairley, is an underinsured motorist within the

              meaning of the Cincinnati Insurance Company policy because he does not have

              sufficient coverage to cover Plaintiffs’ damages along with all other damages

              arising from the same crash.

                                   RELIEF REQUESTED

WHEREFORE Plaintiffs, the Estate of Ira Brockman, by and through its Administratrix, Denise

Brockman Kiser and Ruth L. Brockman, individually, demand the following relief:

       1. Judgment be entered against each of the Defendants Toddrick Fairley, LTI Trucking

and LTI Trucking Services, Inc, in an amount yet to be determined, but in excess of Seventy-

Five Thousand ($75,000.00) dollars, as and for compensatory damages; further, Plaintiffs are

entitled to judgment against Defendants, in an amount yet to be determined, but in excess of

Seventy-five thousand ($75, 000.00) dollars.

       2. Judgment be entered against the Defendant The Cincinnati Insurance Company in the

amount of One Million ($1,000,000.00) dollars, in Underinsured Motorist benefits in accordance

with the terms of the subject Cincinnati Insurance Company policy.

       3. Plaintiffs demand such additional relief, to which they may be entitled, at law and/or

equity, including pre-judgment interest, post-judgment interest, and any other costs or relief to

which they may be entitled.




                                                                                   Page 14 of 15
USDC IN/ND case 2:21-cv-00060-JTM-JPK document 1 filed 02/17/21 page 15 of 15


                                               Respectfully submitted,


                                               /s/ Jon P. Clemons_________
                                              Jon P. Clemons (IND# 27780-15)
                                              The Law Offices of Blake R. Maislin, LLC
                                              Trial Attorney for Plaintiffs,
                                              The Estate of Ira Brockman, by and through its
                                              Administratrix, Denise Brockman Kiser,
                                              and Ruth L Brockman, individually
                                              2260 Francis Lane
                                              Cincinnati, OH 45206
                                              (513) 444-4444 Ext. 105
                                              (513) 721-5557 (FAX)
                                              E-mail: jclemons@maislinlaw.com


                                        JURY DEMAND

       Plaintiffs the Estate of Ira Brockman, by and through its Administratrix, Denise
Brockman Kiser and Ruth Brockman, widow of Ira Brockman, demand a Trial by Jury on all
issues so triable pursuant to Fed. R. Civ. P. 38 and Fed. R. Civ. P. 39.


                                               /s/ Jon P. Clemons_________
                                              Jon P. Clemons (IND# 27780-15)




                                                                                   Page 15 of 15
